        Case 2:02-cr-00488-JHS Document 136 Filed 01/06/21 Page 1 of 15




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA,

       v.
                                                                 CRIMINAL ACTION
ALEXIS CONCEPCION,                                                  NO. 02-488

                        Defendant.



                                            OPINION

Slomsky, J.                                                                   January 6, 2021

I.     INTRODUCTION

       Defendant Alexis Concepcion (“Defendant”), who is serving a 211-month sentence,

moves for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A). In his Motion (Doc.

No. 129), Defendant requests either a reduction of his sentence to time served or that he be

permitted to serve the remainder of his sentence under home confinement. He argues that the

Court should grant his motion because the COVID-19 pandemic, the conditions at his prison, and

his underlying health conditions place him at an increased risk of harm from the COVID-19

virus. Defendant also contends that his release would be consistent with the 18 U.S.C. § 3553(a)

sentencing factors because he has served approximately 195 months of his sentence and has

many accomplishments while incarcerated.        The Government opposes Defendant’s Motion,

citing the insufficiency of COVID-19 risk factors in his medical records, the severity of

Defendant’s underlying offenses, Defendant’s conduct while incarcerated, and the numerous

measures the Bureau of Prisons (“BOP”) has implemented to prevent the spread of COVID-19 in

its facilities. For reasons that follow, Defendant’s Motion will be denied.




                                                 1
           Case 2:02-cr-00488-JHS Document 136 Filed 01/06/21 Page 2 of 15




II.       BACKGROUND

          A.     Defendant’s Prior Convictions

          On September 15, 2001, the Allentown Police Department (“APD”) executed a search

warrant at a residence in relation to a drug trafficking operation. (See Doc. No. 131 at 1.) Upon

entering the residence, APD officers apprehended Defendant as he was attempting to flee the

premises. (See id.) They searched the residence and found cocaine, marijuana, heroin, drug-

related paraphernalia, two firearms, ammunition, and several pictures of Defendant and a child

holding a firearm. (See id. at 2.) Defendant claimed ownership of these items. (See id.)

          On May 7, 2003, following his guilty pleas, Defendant was sentenced to 250 months’

imprisonment followed by five years’ supervised release for: (1) possession with intent to

distribute cocaine base; (2) possession of a firearm in furtherance of a drug trafficking crime; (3)

possession of a firearm by a convicted felon; and (4) possession of ammunition by a convicted

felon. (See id. at 2-3.) On April 4, 2019, pursuant to the First Step Act, Defendant’s sentence

was reduced to 211 months’ imprisonment followed by five years’ supervised release. (See id. at

3.) He has served approximately 195 months1 of his sentence, and it is anticipated that he will be

released on November 16, 2021. (See id.) He is serving his sentence at the Federal Medical

Center Devens (“FMC Devens”) in Ayer, Massachusetts. (See Doc. Nos. 129 at 1; 131 at 3.)

          Defendant has an extensive criminal history that commenced when he was twelve years

old. (See Doc. No. 131 at 16.) This history, aside from the offenses for which Defendant is

presently incarcerated, includes adjudications for possession of firearms and cocaine, disorderly

conduct, gunpoint robbery, reckless endangerment, carrying a firearm without a license, simple

assault, and burglary. (See id.) Furthermore, while incarcerated, Defendant has been sanctioned


1
      Defendant has served approximately 185 months of his 211-month sentence and has received
      approximately ten months of credit for good conduct. (See Doc. No. 131 at 3.)
                                                 2
         Case 2:02-cr-00488-JHS Document 136 Filed 01/06/21 Page 3 of 15




“for using the prison mail service without authorization[,] . . . [being] absent from his

assignment[,] . . . twice us[ing] another inmate’s phone access card[,] and . . . [his] involve[ment]

in introducing heroin into the prison through the mail.” (Id. at 3.)

        B.      Defendant’s Emergency Motion to Reduce Sentence Pursuant to 18 U.S.C.
                § 3582(c)(1)(A)(i) and the Government’s Response

        On June 15, 2020, Defendant sent a request for compassionate release to the Warden at

FMC Devens. (See Doc. Nos. 129 at 3; 131 at 3.) On June 20, 2020, the Warden denied

Defendant’s request. (See ids.) Thereafter, on September 8, 2020, Defendant filed the instant

Emergency Motion to Reduce Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), requesting that

his sentence be modified to time served or, alternatively, that he be released to home confinement

for the remainder of his sentence. (See Doc. No. 129 at 1-2.) He also has filed a Reply (Doc.

No. 134) to the Government’s Response in Opposition to his Motion and a Character Letter

(Doc. No. 135) written on his behalf by his girlfriend, Katherine Oquendo.

        Defendant contends that the combination of his underlying health conditions and the

conditions at FMC Devens place him “at high risk of serious illness or death if he contracts

COVID-19” and amount to extraordinary and compelling circumstances justifying his release.

(Doc. No. 129 at 1, 3-4.) To demonstrate his medical condition, Defendant provides his medical

records, which he argues demonstrate that he suffers from hypertension and diabetes.2 (See id. at

3.) He supplements his medical records by noting that he “has learned how to control his high

glucose levels by controlling his diet and exercising.” (Doc. No. 134 at 1.)




2
    Defendant also claims that he suffers from “high blood glucose levels.” (Doc. No. 129 at 3.)
    Diabetes is a disease that results in high blood glucose levels. See What is Diabetes, CENTERS
    FOR       DISEASE        CONTROL          AND       PREVENTION       (June      11,      2020),
    https://www.cdc.gov/diabetes/basics/diabetes.html.
                                                 3
         Case 2:02-cr-00488-JHS Document 136 Filed 01/06/21 Page 4 of 15




        Moreover, Defendant claims that he is at risk of contracting COVID-19 because of

increasing COVID-19 cases at FMC Devens.3 (See Doc. No. 129 at 4-5.) He further argues that

the BOP’s COVID-19 precautions have “been a failure” because 13,000 inmates have contracted

the virus and 149 inmates and staff have died from the virus. (Doc. No. 134 at 1.) Finally,

Defendant contends that a modification of his sentence is consistent with the § 3553(a)

sentencing factors4 because he accepts responsibility for his actions, has approximately fifteen

months of incarceration remaining on his sentence, and has worked to rehabilitate himself while

in prison because he obtained his GED and completed BOP classes and programs. (See Doc. No.

129 at 7-8.)




3
    Defendant notes that, when he filed his Motion on September 8, 2020, twenty-three inmates
    and two staff members at FMC Devens had COVID-19. (See Doc. No. 129 at 4.)
4
    When modifying a sentence under 18 U.S.C. § 3582(c)(1)(A), a court must consider the
    relevant sentencing factors set forth in 18 U.S.C. § 3553(a), which include:

               (1) the nature and circumstances of the offense and the history and
                   characteristics of the defendant;

               (2) the need for the sentence imposed—

                      (A) to reflect the seriousness of the offense, to promote respect for
                          the law, and to provide just punishment for the offense;

                      (B) to afford adequate deterrence to criminal conduct;

                      (C) to protect the public from further crimes of the defendant; and

                      (D) to provide the defendant with needed educational or vocational
                          training, medical care, or other correctional treatment in the
                          most effective manner[.]

                   . . . [and]

               (6) the need to avoid unwarranted sentence disparities among defendants
                    with similar records who have been found guilty of similar conduct[.]
                                                4
         Case 2:02-cr-00488-JHS Document 136 Filed 01/06/21 Page 5 of 15




       On November 30, 2020, the Government filed a Response to Defendant’s Motion (Doc.

No. 131). In its Response, the Government argues that the Motion should be denied because

Defendant has not shown an extraordinary and compelling reason to justify his compassionate

release and because “the 3553(a) factors militate in favor of service of the full sentence. . . .” (Id.

at 16.) The Government supplements its argument with a discussion on the response to the

COVID-19 pandemic by the BOP and FMC Devens. (Id. at 4-9.)

       First, the Government submits that Defendant’s health records do not support a finding

that he has hypertension or diabetes. (See id. at 4, 14.) The Government states that Defendant

has not been diagnosed with these conditions and that “he is a healthy person who rarely visits

Health Services.” (Id. at 4.) The Government does note, however, that Defendant’s records

establish that he is obese because he has a body mass index (“BMI”) of 32.2 kg/m2. (See id.)

Despite the fact that obesity is listed by the Centers for Disease Control and Prevention (“CDC”)

as a COVID-19 risk factor, the Government argues that this is not an extraordinary and

compelling circumstance warranting Defendant’s compassionate release because Defendant’s

BMI has fluctuated and courts have routinely denied compassionate release based solely on

obesity. (See id. at 4, 14-15.)

       Second, the Government asserts that the § 3553(a) sentencing factors weigh in favor of

Defendant’s continued confinement. (See id. at 16.) To support this argument, the Government

highlights Defendant’s criminal activity before his present incarceration and his disciplinary

infractions while incarcerated as reasons warranting his full service of his sentence. (See id. at 3,

16.)

       Finally, the Government argues that the BOP and FMC Devens have enacted precautions

to prevent the spread of COVID-19. (See id. at 4-9.) The BOP requirements include the



                                                  5
         Case 2:02-cr-00488-JHS Document 136 Filed 01/06/21 Page 6 of 15




following measures: implementing social distancing, hygienic and cleaning protocols,

quarantining and treating symptomatic inmates and new inmates, limiting group gatherings and

inmate movement among facilities, checking staff members’ temperatures daily, requiring

mandatory self-reporting of symptoms, and prohibiting social visits. (See id. at 4-6.) The

Government also notes that the Attorney General directed the BOP to exercise discretion in

placing an inmate in home confinement during the final six months or 10 percent of a sentence,

whichever is shorter, if it is warranted by the totality of the circumstances. (See id. at 7.)

Moreover, the Government concedes that FMC Devens previously suffered a COVID-19

outbreak that resulted in forty-four inmates testing positive for and two inmates dying from

COVID-19, but it remarks that, when it filed its Response, there were no known cases at the

facility. (See id. at 8-9.)

III.    DISCUSSION

        A.      The Analytical Framework Regarding Motions for Compassionate Release
                Pursuant to § 3582(c)

        Generally, a district court “may not modify a term of imprisonment once it has been

imposed. . . .” 18 U.S.C. § 3582(c). There are, however, “a few narrow exceptions” to this

general “rule of finality[,]” Freeman v. United States, 564 U.S. 522, 526 (2011), including the

compassionate release statute, § 3582(c)(1)(A). As amended by the recently enacted First Step

Act, § 3582(c)(1)(A) empowers a district court to modify a term of imprisonment on a

defendant’s motion after the defendant has exhausted his administrative remedies. 5         See §

3582(c)(1)(A)(i). The statute provides, in part, that a court:




5
    A defendant may file a motion for compassionate release directly with a district court after he
    “has fully exhausted all administrative rights to appeal a failure of the [BOP] to bring a
    motion on the defendant’s behalf or the lapse of 30 days from the receipt of such a request by
                                                  6
        Case 2:02-cr-00488-JHS Document 136 Filed 01/06/21 Page 7 of 15




              [M]ay reduce the term of imprisonment (and may impose a term of
              probation or supervised release with or without conditions that
              does not exceed the unserved portion of the original term of
              imprisonment), after considering the factors set forth in [§ 3553(a)]
              to the extent that they are applicable, if it finds that—

                      (i) extraordinary and compelling reasons warrant such a
                          reduction; . . .

              and that such a reduction is consistent with applicable policy
              statements issued by the Sentencing Commission[.]

§ 3582(c)(1)(A). Congress, however, has not defined the term “extraordinary and compelling

reasons,” except to the extent that “[r]ehabilitation of the defendant alone” is insufficient to

constitute an extraordinary and compelling reason. 28 U.S.C. § 994(t). Instead, Congress

delegated the authority to define “extraordinary and compelling reasons” to the United States

Sentencing Commission. Section 1B1.13 of the Sentencing Guidelines explains that a sentence

reduction under § 3582(c)(1)(A) may be ordered where a court determines:

              [A]fter considering the factors set forth in 18 U.S.C. § 3553(a), . . .
              that—

                      (1) (A) Extraordinary and compelling reasons warrant the
                          reduction; . . .

                      (2) the defendant is not a danger to the safety or any other


  the warden of the defendant’s facility, whichever is earlier. . . .” 18 U.S.C. § 3582(c)(1)(A).
  In other words, before a defendant can make such a request to the court, he “must at least ask
  the Bureau of Prisons (BOP) to do so on [his] behalf and give [the] BOP thirty days to
  respond[,]” United States v. Raia, 954 F.3d 594, 595 (3d Cir. 2020), and if the BOP does
  respond adversely within the thirty days, to then exhaust any available administrative appeals
  during that period. See § 3582(c)(1)(A).

  Here, Defendant has met the exhaustion requirement before filing his Motion. On June 15,
  2020, he sent a request for compassionate release to the Warden at FMC Devens, and the
  Warden denied his request on June 20, 2020. (See Doc. No. 131 at 3.) On September 8,
  2020, over thirty days after this denial, he filed his Emergency Motion to Reduce Sentence.
  (See Doc. No. 129.) Because thirty days lapsed from the date when the Warden received
  Defendant’s request to the date when Defendant filed his Motion, he met the exhaustion
  requirement.
                                                7
        Case 2:02-cr-00488-JHS Document 136 Filed 01/06/21 Page 8 of 15




                                 person or to the community, as provided in 18 U.S.C. §
                                 3142(g); and

                         (3) the reduction is consistent with this policy statement.

U.S.S.G. § 1B1.13.

       Application Note 1 to section 1B1.13 discusses the meaning of “extraordinary and

compelling reasons,” and lists three specific qualifying circumstances: (1) a defendant’s medical

condition, (2) age, or (3) family circumstances. § 1B1.13, App. Note 1(A)-(C). This Note states:

              Provided the defendant [is not a danger to the safety of any person
              or to the community], extraordinary and compelling reasons exist
              under any of the circumstances set forth below:

              (A) Medical Condition of the Defendant

                  (i)           The defendant is suffering from a terminal illness (i.e.,
                                a serious and advanced illness with an end of life
                                trajectory). A specific prognosis of life expectancy (i.e.,
                                a probability of death within a specific time period) is
                                not required. Examples include metastatic solid-tumor
                                cancer, amytrophic lateral sclerosis (ALS), end-stage
                                organ disease, and advanced dementia.

                  (ii)          The defendant is—

                         (I)        suffering from a serious physical or mental
                                    condition,

                         (II)       suffering from a serious functional or cognitive
                                    impairment, or

                         (III)      experiencing deteriorating physical or mental health
                                    because of the aging process,

                         that substantially diminishes the ability of the defendant to
                         provide self-care within the environment of a correctional
                         facility and from which he or she is not expected to recover.

              (B) Age of the Defendant. The defendant (i) is at least 65 years
                  old; (ii) is experiencing a serious deterioration in physical or
                  mental health because of the aging process; and (iii) has



                                                      8
         Case 2:02-cr-00488-JHS Document 136 Filed 01/06/21 Page 9 of 15




                    served at least 10 years or 75 percent of his or her term of
                    imprisonment, whichever is less.

               (C) Family circumstances.

                   (i)    The death or incapacitation of the caregiver of the
                          defendant’s minor child or minor children.

                   (ii)   The incapacitation of the defendant’s spouse or
                          registered partner when the defendant would be the
                          only available caregiver for the spouse or registered
                          partner.

§ 1B1.13 n.1(A)-(C). Application Note 1 further provides a “catch-all” provision, which allows

a court to modify a sentence for “extraordinary and compelling reason[s] other than, or in

combination with, the reasons described in subdivisions (A) through (C).” § 1B1.13 n.1(D).6

        The Application Notes only provide “helpful guidance” and are “not ultimately

conclusive. . . .” United States v. Rodriguez, 451 F. Supp. 3d 392, 398 (E.D. Pa. 2020) (quoting

United States v. Fox, No. 14-03, 2019 U.S. Dist. LEXIS 115388, at *5 (D. Me. July 11, 2019)).

Since the Sentencing Commission has not yet amended section 1B1.14 or its commentary to

account for the First Step Act, a district court has the authority to independently assess whether

there are extraordinary and compelling reasons warranting a sentence reduction under §

3582(c)(1)(A). See Rodriguez, 451 F. Supp. 3d at 395.

        In general, however, “[i]n the context of the current global pandemic, [c]ourts around the

country have [only] granted compassionate release where the defendant suffers from a serious

condition that increases the likelihood of severe consequences from COVID-19.” United States

v. Somerville, 463 F. Supp. 3d 585, 596 (W.D. Pa. 2020) (quoting United States v. Brooks, No.


6
    Although by its express language section 1B1.13 applies to motions brought by the Director
    of the BOP, the current consensus is that the First Step Act removed this requirement. See
    generally United States v. Rodriguez, 451 F. Supp. 3d 392, 398 (E.D. Pa. 2020) (considering
    whether a defendant bringing a direct-to-court motion for compassionate release demonstrated
    “extraordinary and compelling reasons” and using section 1B1.13 as “helpful guidance.”).
                                                9
        Case 2:02-cr-00488-JHS Document 136 Filed 01/06/21 Page 10 of 15




07-20047, 2020 U.S. Dist. LEXIS 85671, at *14 (C.D. Ill. May 15, 2020)) (internal quotation

omitted). In the Third Circuit, this means that “the mere existence of COVID-19 in society and

the possibility that it may spread to a particular prison alone cannot independently justify

compassionate release. . . .” United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020). In addition,

“[m]ost, though not all, of the cases where compassionate release has been granted also involved

some showing that COVID-19 is actually present, usually to a significant degree, in the facility

where the prisoner is incarcerated.” Somerville, 463 F. Supp. 3d at 596. Thus, “a prisoner

seeking release due to COVID-19 must at least show: (1) a sufficiently serious medical

condition, or advanced age, placing the prisoner at a uniquely high risk of grave illness or death

if infected by COVID-19; and (2) an actual, non-speculative risk of exposure to COVID-19 in

the facility where the prisoner is held.” Id. at 596-97.

       If a district court determines that an extraordinary and compelling reason exists, it must

then weigh that reason against the § 3553(a) factors to determine if a sentence reduction is

warranted and, if so, the extent of such reduction. See id. at 588 (“[T]he Court must weigh [the]

extraordinary circumstances against the ordinary sentencing factors under 18 U.S.C. §

3553(a).”). Section 3553(a) establishes factors for a court to consider in initially imposing a

sentence. Not every factor is applicable, however, when considering a motion for compassionate

release. In the instant case, the applicable factors are:

               (1) the nature and circumstances of the offense and the history and
                   characteristics of the defendant;

               (2) the need for the sentence imposed—

                       (A) to reflect the seriousness of the offense, to promote respect for
                           the law, and to provide just punishment for the offense;

                       (B) to afford adequate deterrence to criminal conduct;



                                                  10
        Case 2:02-cr-00488-JHS Document 136 Filed 01/06/21 Page 11 of 15




                       (C) to protect the public from further crimes of the defendant; and

                       (D) to provide the defendant with needed educational or vocational
                           training, medical care, or other correctional treatment in the
                           most effective manner[.]

                    . . . [and]

               (6) the need to avoid unwarranted sentence disparities among defendants
                   with similar records who have been found guilty of similar conduct[.]

§ 3553(a)(1)-(2), (6). Therefore, if a balance of a defendant’s extraordinary and compelling

reasons with the § 3553(a) factors support a reduced sentence, and that reduction is consistent

with applicable policy statements of the Sentencing Commission, a court may reduce a

defendant’s prison term, modify the terms of supervised release, or both.

        B.      Defendant’s Emergency Motion to Reduce Sentence Will Be Denied

        Defendant’s Motion will be denied because he has not shown an extraordinary and

compelling reason for his release. Further, the relevant § 3553(a) factors weigh against a

reduction or modification of his sentence.7 Each of these conclusions is discussed seriatim.

               1.      Defendant’s Medical Conditions Do Not Present Extraordinary
                       and Compelling Reasons for His Release

        Defendant does not establish the required particularized vulnerability to COVID-19 and

its effects required to constitute an extraordinary and compelling reason for his release. He does

not show that he suffers from sufficiently serious medical conditions that place him at a uniquely

high risk of illness or death if he were to contract COVID-19, even though the existence of

COVID-19 at FMC Devens is more than merely speculative.8



7
    Because the Court will deny Defendant’s Motion for the reasons given, it is not necessary to
    determine whether a reduction in Defendant’s sentence is also consistent with applicable
    policy statements of the Sentencing Commission.
8
    There is an actual, non-speculative risk of contracting COVID-19 at FMC Devens.            In
                                                11
         Case 2:02-cr-00488-JHS Document 136 Filed 01/06/21 Page 12 of 15




         Defendant does not show that he suffers from sufficiently serious medical conditions that

place him at a uniquely high risk of illness or death if he were to contract COVID-19. Defendant

asserts that he suffers from hypertension and diabetes, and the Government concedes that

Defendant is obese. (See Doc. Nos. 129 at 3; 131 at 4.) Defendant’s medical records, however,

do not show that he suffers from either hypertension or diabetes because he has not been

diagnosed with either disease. Furthermore, despite Defendant having elevated blood pressure

readings, these records state that he has elevated blood pressure without hypertension. (See Doc.

No. 129 at 16, 29.) Defendant also concedes that he “has learned how to control his high glucose

levels by controlling his diet and exercising[,]” highlighting his ability to provide self-care while

incarcerated. (Doc. No. 134 at 1.) Finally, although Defendant was obese in November 2019,

his weight has fluctuated while incarcerated.9 (See Doc. Nos. 129 at 6, 14, 23, 26, 28, 38; 132 at

3, 6.)

         Moreover, his obesity, alleged hypertension, and alleged diabetes do not present the kind


    Defendant’s Motion filed on September 8, 2020, he asserts that twenty-three inmates and two
    staff members had recently tested positive for COVID-19. (See Doc. No. 129 at 5.)
    However, in the Government’s Response filed on November 30, 2020, the Government
    claimed that there were no present cases of COVID-19 at FMC Devens. (See Doc. No. 131 at
    8.) As of the filing of this Opinion, 266 inmates and 11 staff members have tested positive for
    COVID-19 at FMC Devens. See COVID-19 Cases, FEDERAL BUREAU OF PRISONS (January
    6, 2021), https://www.bop.gov/coronavirus/. These current numbers “are based on the most
    recently available confirmed lab results involving open cases. . . .” Id. (emphasis omitted).
    Given this increase in confirmed cases, COVID-19 is present, to a significant degree, at FMC
    Devens. However, the Court notes that the BOP has implemented precautions to quarantine
    infected and symptomatic inmates to contain the virus’s spread. (See Doc. No. 131 at 4-9.)
9
    The CDC lists obesity as a COVID-19 risk factor. See People with Certain Medical
    Conditions, CENTERS FOR DISEASE CONTROL AND PREVENTION (Oct. 16, 2020),
    https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-
    conditions.html. The CDC notes that a person is obese if they have a BMI over 30 kg/m2.
    From July 2014 through February 2017, Defendant was not obese because he had a BMI
    below 30 kg/m2. (See Doc. No. 129 at 6, 14, 23, 26, 28, 38.) Since November 2019,
    however, Defendant has had a BMI over 30 kg/m2. (See Doc. No. 132 at 3, 6.)


                                                 12
         Case 2:02-cr-00488-JHS Document 136 Filed 01/06/21 Page 13 of 15




of vulnerability to COVID-19 necessary to justify compassionate release. Courts routinely deny

compassionate release on these grounds. See, e.g., United States v. Williams, 15-471, 2020 WL

4756743, at *5 (E.D. Pa. Aug. 17, 2020) (determining obesity with BMI of 31.5 kg/m2 does not

meet extraordinary and compelling reasons for release); United States v. Whiteman, 15-298,

2020 WL 4284619, at *1 (E.D. Pa. July 27, 2020) (finding mild obesity and hypertension fall

short of extraordinary and compelling reasons for release); United States v. Snell, No. CCB-17-

602, U.S. Dist. LEXIS 127310, at *5 (D. Md. July 20, 2020) (denying defendant’s motion for

compassionate release, noting that prediabetes does not increase vulnerability to COVID-19);

United States v. Falci, No. 17-228, 2020 U.S. Dist. LEXIS 108498, at *12-14 (D.N.J. June 22,

2020) (denying defendant’s motion for compassionate release although defendant suffered from

hypertension because “[t]here is no indication that Defendant suffers from pulmonary

hypertension or any other ‘serious heart condition’ that the CDC has identified as a high-risk

factor.”) For these reasons, Defendant’s obesity, alleged hypertension, and alleged diabetes do

not establish extraordinary and compelling reasons justifying his compassionate release.10

                2.      The § 3553(a) Sentencing Factors Do Not Weigh in Favor
                        of Defendant’s Release

         The relevant § 3553(a) factors also do not support either Defendant’s compassionate

release to home confinement or a sentence reduction. First, the Court has examined the nature

and circumstances of the offense and Defendant’s history and characteristics. See § 3553(a)(1).

Defendant admits that the offenses that led to his incarceration are serious crimes. (See Doc. No.

129 at 7.) He also has an extensive criminal history, which includes possession of firearms and



10
     Defendant is forty years old. (See Doc. No. 131 at 4.) He does not suffer from a terminal
     illness or a serious cognitive impairment, and he is not a caregiver to minor children. See §
     1B1.12 n.1(B)-(C). Thus, these factors listed in the Sentencing Guideline Manual, see §
     1B1.13 n.1(B)-(C) are not relevant here.
                                                13
         Case 2:02-cr-00488-JHS Document 136 Filed 01/06/21 Page 14 of 15




cocaine, disorderly conduct, gunpoint robbery, reckless endangerment, carrying a firearm

without a license, simple assault, and burglary.       (See Doc. No. 131 at 16.)        Furthermore,

Defendant has committed several disciplinary infractions while incarcerated. (See id. at 3.) In

2005, he used the prison mail service without authorization and was absent from his assignment.

(See id.) In 2007, he twice used another inmate’s phone access card and was involved in using

the mail to bring heroin into the prison. (See id.) In 2015, he was sanctioned twice for

possessing a mobile telephone. (See id.) Given all this background, there is no assurance that

Defendant would be deterred from committing additional crimes if released. In short, he is still a

danger to the community.

         The Court also has considered whether Defendant’s release would reflect the seriousness

of the offenses, promote respect for the law, provide just punishment, afford adequate deterrence,

and protect the public from further crimes by him. § 3553(a)(2)(A)-(C). Defendant has less than

one year remaining on his sentence; however, the magnitude of his crimes warrant the sentence

he received.11 For this reason, his release at this point would neither reflect the seriousness of his

offenses, promote respect for the law, provide just punishment, afford adequate deterrence, nor

protect the public from further crimes Defendant may commit. (See Doc. No. 27 at 16.)


11
     In United States v. Pawlowski, 967 F.3d 327 (3d Cir. 2020), the Third Circuit held the
     following regarding 18 U.S.C. § 3553(c)(1)(A) and its requirement that a court reviewing a
     motion for compassionate release consider the § 3553(a) factors to the extent they are
     applicable:

                Because a defendant’s sentence reflects the sentencing judge’s
                view of the § 3553(a) factors at the time of sentencing, the time
                remaining in that sentence may—along with the circumstances
                underlying the motion for compassionate release and the need to
                avoid unwarranted disparities among similarly situated inmates—
                inform whether immediate release would be consistent with those
                factors.

     Pawlowski, 967 F.3d at 331.
                                                 14
       Case 2:02-cr-00488-JHS Document 136 Filed 01/06/21 Page 15 of 15




       Lastly, the Court has considered the need to avoid unwarranted sentence disparities

among defendants with similar records who have been found guilty of similar conduct.

§ 3553(a)(6). Defendant received a sentence within the range set by the Sentencing Guidelines,

which Congress created to specifically address sentencing disparities. To reduce Defendant’s

sentence would frustrate the Sentencing Commission’s goal of avoiding unwarranted sentence

disparities among similarly situated defendants and ensuring consistent punishment for similar

offenses. Therefore, none of the applicable § 3553(a) factors favor either Defendant’s release to

home confinement or a sentence reduction.

IV.    CONCLUSION

       For the foregoing reasons, Defendant’s Emergency Motion to Reduce Sentence (Doc. No.

129) will be denied. An appropriate Order follows.




                                               15
